     Case 2:14-cv-00601-MHT-JTA Document 2518 Filed 05/01/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

EDWARD BRAGGS, et al.,                          )
                                                )
         Plaintiffs,                            )
                                                )
v.                                              )       CASE NO. 2:14-cv-601-MHT-GMB
                                                )
JEFFERSON S. DUNN, et al.,                      )
                                                )
         Defendants.                            )

                                               ORDER

         Upon consideration of the Joint Notice filed on April 30, 2019, which represents

that the plaintiffs intend to withdraw their Motion for Incorporation of Eldon Vail’s

Adjustments to the Savages’ Staffing Analysis Pursuant to the Phase 2A Understaffing

Remedial Order (Doc. 2284), it is ORDERED that this motion (Doc. 2284) is DENIED as

moot.1

         DONE on the 1st day of May, 2019.




1
  United States District Judge Myron H. Thompson previously referred all disputes related to the Savages’
recommendations to the Magistrate Judge for resolution. See Doc. 1656 at 12.
